Case 1:20-cv-00314-JAO-KJM Document 5 Filed 08/10/20 Page 1 of 2             PageID #: 11




                   IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII

 STEVEN GUSMAN,                           )   CIVIL NO. 20-00314 JAO-KJM
                                          )
              Plaintiff,                  )   ORDER GRANTING APPLICATION
                                          )   TO PROCEED IN FORMA PAUPERIS
       vs.                                )
                                          )
 ANDREW SAUL, Commissioner                )
 of Social Security,                      )
                                          )
              Defendant.                  )
                                          )
                                          )

  ORDER GRANTING APPLICATION TO PROCEED IN FORMA PAUPERIS

       Before the Court is Plaintiff Steven Gusman’s (“Plaintiff”) Application to

 Proceed In Forma Pauperis (“IFP Application”), filed August 5, 2020. A court

 may authorize the commencement or prosecution of any suit without prepayment

 of fees by a person who submits an affidavit that the person is unable to pay such

 fees. See 28 U.S.C. § 1915(a)(1). “An affidavit in support of an IFP application is

 sufficient where it alleges that the affiant cannot pay the court costs and still afford

 the necessities of life.” Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th Cir.

 2015) (citing Adkins v. E.I. Du Pont De Nemours & Co., Inc., 335 U.S. 331, 339

 (1948)). Absolute destitution is not required to obtain benefits under the IFP

 statute, but “a plaintiff seeking IFP status must allege poverty ‘with some

 particularity, definiteness and certainty.’” Id. (citation omitted).
Case 1:20-cv-00314-JAO-KJM Document 5 Filed 08/10/20 Page 2 of 2                PageID #: 12




         In the present case, the Court finds that Plaintiff has sufficiently

 demonstrated entitlement to proceed in forma pauperis. Plaintiff receives monthly

 military pension payments and food stamps benefits1 totaling $281.76 and $300.00,

 respectively. Although Plaintiff owns a 2004 Toyota Camry, for which he has not

 provided a value, he also represents that he has no other source of income and that

 he has a minimal balance2 in his checking or savings account. This information

 establishes that Plaintiff’s annual income falls well below the poverty threshold for

 a one-person household in Hawai‘i, which is currently $14,680.00. Annual Update

 of the HHS Poverty Guidelines, 85 Fed. Reg. 3,060-01 (Jan. 17, 2020). Because

 Plaintiff has made the requisite showing under § 1915 to proceed in forma

 pauperis, the Court HEREBY GRANTS his IFP Application.

         IT IS SO ORDERED.

         DATED:       Honolulu, Hawai‘i, August 10, 2020.




 CIVIL NO. 20-00314 JAO-KJM; GUSMAN V. SAUL; ORDER GRANTING APPLICATION TO PROCEED IN
 FORMA PAUPERIS


 1
  Plaintiff failed to include this under “Other Income.” Instead, he lists food as a
 $300 monthly expense with a “Food Stamps” qualifier.
 2
     The amount is somewhat illegible but appears to be $50.
                                             2
